DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pg 3). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims recite various forms of gymnemic acids.  There is insufficient antecedent basis for this limitation in the claim where claim 1 is directed to gymnemic acid, per se. 
Examiner suggests adding “at least one form of gymnemic acid” to claim 1 to overcome this rejection, similar to the modifier of zinc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, 12, 13, 14, 15, 19, 20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fleischner (US Pregrant Pub 2002/0136782).
Fleischner discloses a tablet comprising zinc citrate or arginate and gymnemna sylvestre leaf and extract, i.e. 25% gymnemic acids, peppermint, croscarmellose sodium (claims 1 and 4). The composition is taught to have weight loss benefits (¶ 6).
With regards to claim 3, Examiner notes the disintegration location is not claimed, therefore the tablet is reasonable expected to be capable of disintegration within 5 minutes in a highly corrosive environment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischner (US Pregrant Pub 2002/0136782) in view of Schakel (US 7,273,607).
Fleischner is discussed above but does not teach zinc gluconate.
Schakel teaches zinc gluconate as a component of health enhancing compositions (claim 1).
It would have been obvious to one of ordinary skill in the art to use zinc salts known to impart health benefits, such as disclosed in the secondary reference, when formulating compositions of the primary reference.

Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischner (US Pregrant Pub 2002/0136782) in view of Martin et al (US 6,746,695).
Fleischner is discussed above but does not teach ethanol solvates of gymnemic acid.
 Martin et al discloses method of isolating bioactive extracts from plants, including Gymnema (col 13), by producing ethanol complexes (claim 11).
.

Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischner (US Pregrant Pub 2002/0136782) in view of Boghani et al (US Pregrant Pub 2006/0286203).
Fleischner is discussed above but does not teach the addition of miraculin.
Boghani et al discloses the use of miraculin as a taste potentiate in oral compositions (¶ 1440>
It would have been obvious to one of ordinary skill in the art to add taste modifiers as taught by secondary reference to the composition of the primary reference to enhance the taste of the product.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischner (US Pregrant Pub 2002/0136782) in view of Vedlyappan et al (US Pregrant Pub 2008/0241281).
Fleischner is discussed above but does not teach the use for reducing dental caries.
Vedlyappan et al discloses the use of gymnemic acids to modulate bacterial biofilm virulence factors, where biofilm is related to oral care (¶ 46 and claim 1).

Obvious Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,585,905 and U.S. Patent No. 9,421,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims are directed to the specific lingual delivery system, whereas the instant claims are directed to compositions generally.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612